Case 1:17-cr-00168-CMA Document 129 Filed 07/20/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 Criminal Action No. 1:17-cr-00168-CMA

 UNITED STATES OF AMERICA,

      Plaintiff,

 v.

 KAREN LYNN MCCLAFLIN,

      Defendant.


           ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


      This matter is before the Court on Defendant Karen McClaflin’s Motion for

Compassionate Release. (Doc. # 117.) The Probation Office and the Government filed

Responses (Doc. ## 121, 122) to the Motion on June 15, 2020, and Ms. McClaflin filed

a Reply (Doc. # 128) on July 3, 2020. For the following reasons, the Court denies the

Motion.

                                 I.     BACKGROUND

      On June 21, 2017, Ms. McClaflin pled guilty to two counts stemming from her

operation of a residential Ponzi scheme which defrauded investors of more than $14.5

million. At sentencing, this Court calculated the advisory sentencing guidelines at 135 to

168 months’ imprisonment, applied a 6-level enhancement for substantial financial

hardship to more than twenty-five victims, and ultimately determined that a downward

variant sentence of 96 months was appropriate.
Case 1:17-cr-00168-CMA Document 129 Filed 07/20/20 USDC Colorado Page 2 of 4




       Notably, Ms. McClaflin has served only 13 months—or 14%—of her sentence.

See (Doc. # 111) (Ms. McClaflin was required to report to FMC Carswell on June 11,

2019). Her current projected release date is April 3, 2026. (Doc. # 121 at 1.) In the

instant Motion, Ms. McClaflin asserts that her underlying medical conditions and her risk

of contracting the COVID-19 virus warrant her release from prison pursuant to 18

U.S.C. § 3582(c)(1)(A).

                               II.     LEGAL STANDARD

       18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a defendant’s sentence where

“extraordinary and compelling reasons warrant such a reduction” and “such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). In doing so, the Court must also consider “the factors set

forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A).

“Application of the § 3553(a) factors requires an assessment of whether the relevant

factors ‘outweigh the “extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would undermine the goals of the

original sentence.’” United States v. Batista, No. 19 Cr. 2 (JFK), 2020 WL 3249233, at

*2 (S.D.N.Y. June 16, 2020) (quoting United States v. Daugerdas, No. 09 Cr. 581

(WHP), 2020 WL 2097653, at *4 (S.D.N.Y. May 1, 2020)).

       The relevant policy statement issued by the U.S. Sentencing Commission

pertaining to compassionate release is found in § 1B1.13 of the Sentencing Guidelines.

Application Note 1 to § 1B1.13 describes four potentially extraordinary and compelling

reasons for compassionate release: (1) the defendant has a terminal medical condition


                                             2
Case 1:17-cr-00168-CMA Document 129 Filed 07/20/20 USDC Colorado Page 3 of 4




or a serious health condition that substantially diminishes his ability to provide self-care;

(2) the defendant is at least 65 years old and has served 75% of his sentence; (3) family

circumstances; and (4) an extraordinary and compelling reason other than or in

combination with one of the above. U.S. Sentencing Guidelines Manual § 1B1.13(1)(A)

& cmt. n.1(A)–(D) (U.S. Sentencing Comm’n 2018). The defendant, however, must not

be “a danger to the safety of any other person or to the community,” id. § 1B1.13(2),

and “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and

compelling reason,” 28 U.S.C. § 994(t); see also U.S.S.G. § 1B1.13 cmt. n.3.

                                     III.   ANALYSIS

       Assuming, arguendo, that Ms. McClaflin’s health issues and the COVID-19

pandemic constituted “extraordinary and compelling reasons” to reduce her sentence,

application of the § 3553(a) sentencing factors outweighs any such reduction.

Specifically, allowing Ms. McClaflin’s to serve merely 14% of a sentence that already

constitutes a substantial downward variance from the applicable guideline range would

not “reflect the seriousness of the offense, . . . promote respect for the law, [or] provide

just punishment for the offense . . . .” 18 U.S.C. § 3553(a)(2)(A).

       In reaching this conclusion, the Court is persuaded by the analysis of the

Southern District of New York in its decision in United States v. Israel, No. 05 CR 1039

(CM), 2019 WL 6702522 (S.D.N.Y. Dec. 9, 2019). In that case, the court denied a white-

collar defendant’s motion for compassionate release, “notwithstanding his compromised

medical condition or the undoubted fact that he could receive better medical care in the

private sector.” Id. at *9.


                                              3
Case 1:17-cr-00168-CMA Document 129 Filed 07/20/20 USDC Colorado Page 4 of 4




      Like Ms. McClaflin, the defendant in Israel operated a Ponzi scheme that

defrauded millions of dollars from innocent investors. He was sentenced to 20 years

imprisonment and served 11 years—or 55%—of his sentence when he requested

compassionate release based on his deteriorating health. Id. at *1. The court reasoned

that, even though the defendant presented a low risk of recidivism,

      cutting [his] sentence in half—which is what he requests—would
      undermine the goals of sentencing set forth at . . . § 3553(a). In particular,
      reducing [his] sentence would not reflect the seriousness of his crimes,
      provide just punishment, or promote respect for the law.”
                                      ***
      Adjusting Israel’s sentence downward on “compassionate” grounds, despite
      the seriousness of his crime and the amount of his fraud . . . does nothing
      to promote respect for the law. It simply reinforces the belief that there is
      one law for the white-collar criminal and another law altogether for the
      ghetto dweller or the drug dealer.

Id. at *9, 10 (emphasis added).

      The Southern District’s reasoning applies with additional force in this case, as the

accommodation Ms. McClaflin requests would constitute a reduction in her sentence by

over 85%. Such a reduction would not only fail to promote respect for the law—it would

make a mockery of it.

                                  IV.   CONCLUSION

   Based on the foregoing, Defendant Karen McClaflin’s Motion for Compassionate

Relief (Doc. # 117) is DENIED.

      DATED: July 20, 2020                      BY THE COURT:



                                                _______________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge

                                            4
